248 Ga. 85 (1981)
281 S.E.2d 556
WHEELER
v.
STRICKLAND et al.
37595.
Supreme Court of Georgia.
Decided September 8, 1981.
Herbert Shafer, for appellant.
Arthur K. Bolton, Attorney General, David A. Runnion, Assistant Attorney General, for appellees.
GREGORY, Justice.
The State Revenue Department sought to impose sales tax on alleged illegal gambling activities of appellant Wheeler under the Georgia Retailers and Consumers Sales and Use Tax Act, Ga. Laws, 1951, p. 360 et seq., Code Ann. Chapter 92-34 (amended, Ga. Laws, 1978, p. 309 et seq., Code Ann. Chapter 91A-45). Wheeler, his attorney, and his accountant met with revenue officials on one occasion. Wheeler refused to communicate with the revenue officials thereafter. Subsequently, the Department of Revenue issued an official notice of assessment and demand for payment.
Wheeler appealed the assessment to Fulton Superior Court. Both the Department of Revenue and Wheeler filed motions for summary judgment. The trial court granted the department's motion and denied Wheeler's motion. Wheeler appeals, enumerating as error the trial court's rulings on both motions for summary judgment.
The department has filed a motion to dismiss this appeal, taking the position that Wheeler has failed to comply with the appellate procedures of Code Ann. § 6-701.1. We agree.
We read Code Ann. § 6-701.1.(a)(1) and (b) together as providing that "Appeals from decisions of the superior courts reviewing decisions of . . . State and local administrative agencies ... shall be by application in the nature of a petition enumerating the errors to be urged on appeal and stating why the appellate court has jurisdiction."
Wheeler did not file an application to appeal from the decision of the Fulton Superior Court reviewing the decision of the State Department of Revenue. Having failed to follow the appeal procedures required by law, we conclude that this appeal must be dismissed under Code Ann. § 6-701.1.
Appeal dismissed. Jordan, C. J., Hill, P. J., Marshall, Clarke and Smith, JJ., concur.